Citation Nr: 0420311	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
bronchial asthma, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes on appeal from a May 1995 rating decision 
of the San Juan, Puerto Rio Department of Veterans' Affairs 
(VA) Regional Office (RO), which denied an increased 
evaluation for bronchial asthma.  The veteran disagreed with 
the denial and the current appeal ensued.  

In June 2003, the Board remanded the claim for additional 
development.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

A review of the claims files shows that the veteran was last 
afforded a VA examination of his respiratory system in 
December 1999.  In addition, the veteran's letter, received 
in November 2003, was damaged.  It appears, however, that the 
veteran argues that his asthma has increased in severity and 
requests a new examination.  The veteran's representative, in 
argument presented in July 2004, specifically requests 
additional examination of the veteran.  In addition, the 
claims files include recent reports, dated in 2003, of 
emergent VA medical treatment for respiratory symptoms.  VA's 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the Board concludes that a remand is required 
for the scheduling of a VA medical examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  


Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his respiratory symptoms 
since September 2003 (i.e., since the 
most recent VA medical evidence of 
record), which are not currently 
associated with the claims files.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
respiratory examination to determine the 
extent of disability caused by his 
service-connected bronchial asthma.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, to include pulmonary 
function testing.  The examiner is 
requested to state whether the 
appellant's asthma requires:

a) daily use of systemic (oral or 
parenteral) high dose corticosteroids, 
immuno-suppressive medications, or

b) at least three courses of systemic 
(oral or parenteral) corticosteroids per 
year, or

c) daily inhalational or oral 
bronchodilator therapy or inhalational 
anti-inflammatory medication.  

The veteran's claims files must be made 
available to the examiner for review, and 
the examiner should indicate that he or 
she has reviewed the claims files.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




